Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Cardica, Inc. Redwood City, California We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated September 25, 2015, relating to the consolidated financial statements of Cardica, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended June 30, 2015. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP San Jose, California May 4, 2016
